DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4 and 9-10  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2-4 and 9-10, recite the limitation "the…step(s)". However, there is insufficient antecedent basis for this limitation in the claim. It is suggested that this recitation be canceled from the claims, or the recitation -- the steps of -- be added at the end of the preamble of independent claim 1. Applicant 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1-4, 12-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Podmore (US. Pat. No. 2,164,423).
Regarding independent claim 1, and dependent claim 19, Podmore discloses, in describing what is already known in the prior art, what amounts to be a method of manufacturing an aerosol forming device, since it relates to the manufacture of cigarettes which include tobacco that, inherently, contains aerosolizable material (corresponding to the claimed “[a] method for manufacturing an aerosol forming device”; and the “including the elongated rod having the adjusted diameter in an aerosol forming device” recitation of claim 19).
Podmore discloses that, up until the time of its invention, it had been the practice, in the tobacco art, to effect the compression of tobacco filler (corresponding to the claimed “providing an elongated rod having a preliminary diameter”) by passing said filler (corresponding to the claimed “inserting the elongated rod”) through a conduit (corresponding to the claimed “providing a diameter adjusting device including a first tubular element”) of tapered-cone form (corresponding to the claimed “having an inlet and an outlet and a channel connecting the inlet and the outlet… 
It is also disclosed, in Podmore, that the cross-sectional dimension of the tobacco filler prior to being wrapped in a paper web/wrapper is considerably greater than the cross sectional dimension of the finished rod of cigarette. As such, Podmore goes on to discuss, it is necessary to compress the filler until the dimension is such that the edges of the wrapper overlap and can be sealed (i.e., the cross-sectional dimension is as finally desired)(see page 1, col. 1, lines 6-13). Hence, from this disclosure, it would have been obvious to one having ordinary skill in the art to have “first selected a desired final diameter” (i.e., final cross-sectional dimension) of the tobacco filler, and subsequently “adjusting the diameter of the outlet as a function of the desired final diameter of the elongated rod” in order that the amount of compression of the tobacco filler being fed through the conduit (to be ultimately wrapped) could be determined/known. 

Regarding claims 3-4, Podmore further discloses that during its passage through the taper-cone compression conduit, the tobacco filler is supported by a paper web which supports the filler throughout the conduit and after its exit therefrom and, as such, would, obviously, undergo the same compression process as the tobacco filler and conform to the same cone-shaped surface of the conduit as the tobacco filler would (see page 1, col. 1 lines 18-20). The Examiner interprets the claimed term “elastic” as “flexible” and, since a paper web is “flexible”, it is deemed to “read on” this term (corresponding to the “wherein the first tubular element includes an 
Regarding claim 12, as stated above, Podmore discloses that during its passage through the taper-cone compression conduit, the tobacco filler is supported by a paper web, and it further discloses that said paper web is supported by a conveyor band (see page 1, col.1, lines 18-20)(corresponding to the claimed “creating a seat for a conveyor belt in an inner surface of the first tubular element; positioning the conveyor belt through the seat in the first tubular element; placing the elongated rod into the conveyor belt; and moving the conveyor belt in a direction form the inlet to the outlet of the first tubular element so that the elongated rod is compressed while exiting the first tubular element”).
Regarding claim 13, while not explicitly articulated in Podmore, since the tobacco filler is a continuous strand of material and the conveyor belt is continuous as well, the tobacco filler will be continually forced onto the inlet 
Regarding claims 14-16, it would have been obvious to one having ordinary skill in the art to have provided a “visual display of information” relative to the outlet cross-sectional dimension of the compressed tobacco filler, to have provided “sensing means” to determine compression strength needed to achieve the desired final cross-sectional dimension, and then to adjust the final cross-sectional dimension at the outlet of the conduit based on that compression strength as these are merely conventional way in which to accurately ensure consistency and uniformity of the cross-sectional dimension of the exiting tobacco filler that is yet to be compressed (corresponding to the “displaying information relative to the outlet diameter of the first tubular element” recitation of claim 14; “sensing a compression strength needed to compress the elongated rod to the final diameter” recitation of claim 15; and the “modifying the final diameter of said outlet of 
Regarding claim 17, since it has been disclosed that the conduit is in the cross-sectional shape of a “tapered cone”, this is indicated of the fact that the conduit is circular in cross-section which, inherently, means that it is “radially symmetric” (corresponding to the claimed “wherein the tubular element is radially symmetric”).
Allowable Subject Matter
Claims 5-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter. The prior art of record neither teaches nor reasonably suggests the claimed method of manufacturing an aerosol forming device including:
-providing an elastic portion with slits cutting the elastic portion substantially along a longitudinal axis of the first tubular element; and compressing or decompressing the elastic potion by reducing or enlarging the slits spacing (claim 5)

-providing the elastic portion with an inflatable element; and compressing or depressing the elastic portion by inflating or deflating the inflatable element (claim 11).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIONNE WALLS MAYES whose telephone number is (571)272-5836.  The examiner can normally be reached on Thursdays and alternate Monday and Tuesdays, 7:00A-3:00P EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DIONNE W. MAYES/         Examiner, Art Unit 1747